DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on February 11, 2021, has been entered. Claims 1, 3-19, 21, and 22 remain pending in the application. 
Claim Objections
Claims 3-19 are objected to because of the following informalities:  
In each of claims 3-17 and 19, the preamble phrases “The board game” (claims 3-17) and “the board game” (claim 19) should read --The chess game--, consistent with the preamble of claim 1.
In claim 18, lines 4-5, “playing surface” should read --the playing surface--; and in lines 12 and 30, “Wherein” should not be capitalized. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. These claim limitations are “at least one holding device … releasably attaching one of the chess pieces to one of the playing fields …” in claim 1, lines 8-11; and “a rotating device configured to rotate the game piece …” in claim 18, lines 14-19. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f).
NOTE: The limitation “rotating device” in claim 1 is not interpreted under 35 USC 112(f) because claim 1 recites the additional structure of a rotating part and a bearing, which is not interpreted under 35 USC 112(f) because claim 18 recites the additional structure of a platform connected to a first leg via a second leg, the first leg arranged in a bore hole or a sleeve of a game field, which is sufficient to accomplish the recited holding function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 22 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claim 1 recites a chess game comprising a chess board, chess pieces, at least one holding device, and a rotating device. Dependent claims 21 and 22 are each directed to “the chess board according to claim 1”. Therefore, claims 21 and 22 fail to include all the limitations of claim 1, from which they depend, because claims 21 and 22 are directed to the chess board (recited in claim 1, lines 2-5) rather than to the chess game as a whole. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 12, 13, 17, 18, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Regarding claim 10, the limitation “the holding device is arranged on the one of the chess pieces only” renders the claim indefinite, because it is unclear whether this means that the (or each) holding device is arranged on only one of the chess pieces (as opposed to more than one of the chess pieces) or that each holding device is arranged only on its respective chess piece (e.g., as opposed to also being arranged on a respective playing field). In other words, it is unclear what arrangements are excluded by the term “only.” Claim 17 is rejected in view of its dependency from claim 10.
Regarding claim 12, the limitation “wherein the at least one holding device is arranged on or in the one of the multiple playing fields only” in lines 1-3 renders the claim indefinite, because it is unclear whether this means that the (or each) holding device is arranged on only one of the playing fields (as opposed to more than one of the playing fields) or that each holding device is arranged only on its respective playing field (e.g., as opposed to also being arranged on a chess piece). In other words, it is unclear what arrangements are excluded by the term “only.”
Regarding claim 13, the limitation “the first leg [of the holding device] being arranged at the one of the multiple playing fields in rotating manner in one of a bore hole or a sleeve in the one of the multiple playing fields” in lines 2-4 renders the claim indefinite, because it is unclear how the first leg of the holding device and/or the bore hole or sleeve in the playing field is structurally or functionally related to the rotating device recited in claim 1. Claim 13 suggests 
Regarding claim 18, the limitation “at least one holding device, which is arranged on or in one of the multiple playing fields only” in lines 8-9 renders the claim indefinite, because it is unclear whether this means that the (or each) holding device is arranged on only one of the playing fields (as opposed to more than one of the playing fields) or that each holding device is arranged only on its respective playing field (e.g., as opposed to also being arranged on a chess piece). In other words, it is unclear what arrangements are excluded by the term “only.”
In addition, claim 18 recites the limitation “the game fields” in line 23. There is insufficient antecedent basis for this limitation in the claim. It appears that each instance of “the game fields” in lines 23, 25, 27, 28, and 30 (five instances) should read --the playing fields--.
Further regarding claim 18, the relationship of the holding device to the rotating device is unclear. As noted above under Claim Interpretation, the limitation “rotating device” in claim 18 is interpreted as invoking 35 USC 112(f) and is therefore interpreted to cover the corresponding structure described in the specification. In the embodiment corresponding to 
Regarding claim 21, the limitation “wherein after each player’s turn and before a next player’s turn, the chess board is rotated 180° around the imaginary axis” describes a method step performed by a user in the use of the claimed apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b) because it creates confusion as to when direct infringement occurs (i.e., when the apparatus is made or when it is used). See MPEP 2173.05(p).II. For the purpose of examination, claim 21 will be interpreted as describing an intended use of the claimed apparatus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 10-12, 16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junkers (DE 699,473 C, hereinafter Junkers).
Regarding claim 1, Junkers discloses a chess game (Fig. 1; see English machine translation, para. 0002, lines 5-7) comprising a chess board (1, 2) having a playing surface with multiple playing fields (squares of chess board, Fig. 1). The limitation “wherein the chess board is oriented so that the playing surface deviates from a horizontal plane and the chess board is rotatable about an imaginary axis substantially orthogonal to the playing surface” in lines 3-5 is interpreted in view of Applicant’s disclosure as an intended use of the claimed chess board, because Applicant has disclosed that the chess board may be simply leaned against a wall and manually rotated by players, in use, without any particular structure for orienting or rotating the board (See Applicant’s para. 0041: “In a very simply embodiment the board may be rotated or otherwise reoriented manually by the players without a device for rotating the board. Furthermore the board may be leaned against a wall … making fastening means for fastening the board to a wall unnecessary”), and because the claim does not recite any structure for rotating the board or any structure for maintaining the board in an orientation that deviates from horizontal. The examiner notes that an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, Junkers’ chess board (1, 2) includes all of the structural features of the claimed chess board, as noted above, and is inherently capable of being oriented so that the playing surface deviates from a horizontal plane (e.g., by leaning the board against a wall or by resting the board on edge as suggested by Junkers’ Fig. 1) and being rotated about an imaginary axis substantially orthogonal to the playing surface (e.g., by players 
Junkers’ chess game includes chess pieces (7 as in Figs. 1, 3, and 5; para. 0008-0010) for each player that are releasable from the multiple playing fields and placeable on different playing fields on the playing surface (para. 0003), and a holding device (pins 12, Fig. 3; compare to Applicant’s holding device 6 of Figs. 5a-b) coupled to each playing field, each holding device (12) releasably attaching one of the chess pieces (7) to one of the playing fields and holding the chess piece (7) on the respective playing field for any rotation of the chess board (1, 2) about the imaginary axis (para. 0008, lines 7-8, “held in every position of the chess board and prevented from falling off”). Each of the chess pieces (7) inherently has an end that may be considered the top end (e.g., the side oriented at top in Fig. 1) and an end that may be considered the bottom end (e.g., the side oriented at bottom in Fig. 1). 
Junkers’ device includes a rotating device (recess 9 and button 11 being rotatable as described at para. 0002, line 7, “rotatable”; compare to Applicant’s rotating device 7, 7’, 7’’ in Figs. 5a-b) comprising a rotating part (recess 9 of chess piece 7, which rotates with the chess piece; compare to Applicant’s rotating part 7’’ in Figs. 5a-b) which is rotatable about a rotation axis and is connected to the chess piece (9) and a bearing (plain bearing surface of recess 9 in which button 11 rotates; compare to Applicant’s radial bearing 8b comprising pin 8b’ and bore hole 8b’’ in Figs. 5a-b, as described in Applicant’s specification at para. 0092). The limitation “configured to rotate the chess piece that is releasably attached by the at least one holding device to the one playing field so that, for any rotation of the chess board about the imaginary axis, the top end of the one of the chess pieces that is releasably attached by the at least one 
Regarding claim 6, Junkers further discloses (Fig. 3) the rotating device (recess 9) is arranged within the chess piece (7).
Regarding claim 7, Junkers further discloses (Fig. 3) the rotating device (button 11) is arranged on the chess board (1, 2).
Regarding claim 8, Junkers further discloses (para. 0009) the rotating device may comprise a bore hole in one of the playing fields (para. 0009; pins 11 can be attached to the playing figures 7 and the holes can be arranged on the individual fields of the boards). 
Regarding claim 10, Junkers further discloses (Fig. 3) that each one of the holding devices (12, considered individually) is arranged on only one of the chess pieces (i.e., as opposed to being arranged on multiple chess pieces) and therefore appears to teach the limitation “the holding device is arranged on the one of the chess pieces only” as best understood by the examiner in view of the issues under 35 USC 112(b) set forth above. 
claim 11, Junkers further discloses (Fig. 3) the holding device (pin 12) is arranged in the one chess piece (when the chess piece 7 is attached to the pin 12; Fig. 3) and is connectable to the playing field (as shown in Fig. 3), wherein the holding device (12) comprises a pin (12) which is connected to the playing field (Fig. 3) and is insertable into a bore hole (recess 9) in the chess piece (7). (As disclosed by Applicant, the bore hole in the chess piece may overlap in scope with the rotating part of the rotating device; see Figs. 5a-b.)
Regarding claim 12, Junkers further discloses (Fig. 3) each holding device (pin 12, considered individually) is arranged on or in one of the playing fields only (i.e., each pin 12 arranged in only one corresponding playing field), which comprises a platform (upper surface of each playing field, Fig. 3) for supporting the respective chess piece (7), is connectable to the respective playing field (as shown in Fig. 3) so that the platform is oriented at a ninety degree (i.e., non-zero) angle to a surface (at raised edge 3) orthogonal to the playing field. (In other words, the surface of each playing field reads on the platform as broadly claimed, the raised edge 3 of Junkers’ game board reads on the surface orthogonal to the playing field as broadly claimed, and the surface of the playing field is at a ninety degree angle to the raised edge of the game board.)
Regarding claim 16 and claim 3 (which depends from claim 16), Junkers further discloses the bearing comprises a radial bearing (plain bearing surface of recess 9 in which button 11 rotates; compare to Applicant’s radial bearing 8b comprising pin 8b’ and bore hole 8b’’ in Figs. 5a-b, as described in Applicant’s specification at para. 0092) (claim 16); and the radial bearing comprises a pin (button 11) rotating in a bore hole (recess 9) (claim 3).
claim 19, the limitation “the playing surface of the board is vertically oriented” is interpreted as an intended use of the board, as discussed above for claim 1 with respect to an orientation that deviates from a horizontal plane, since the claims recite no structure for mounting the board in a vertical orientation and Applicant’s specification indicates that the playing surface of the board may be oriented vertically by simply leaning the board against a wall without any fastening means. As discussed above for claim 1, the board (1, 2) of Junkers is inherently capable of being oriented vertically, in use (e.g., by being propped against a wall or rested on its side as suggested in Junkers’ Fig. 1), and therefore anticipates the invention as claimed.
Regarding claim 21, the limitation “wherein after each player’s turn and before a next player’s turn, the chess board is rotated 180° around the imaginary axis” describes an intended use of the claimed apparatus. (See note on claim interpretation in the rejection of claim 21 under 35 USC 112(b) above.) With respect to the statements of intended use, the examiner notes that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Junkers teaches each and every structural limitation of the claims, as set forth above for claim 1, and therefore anticipates the invention as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Junkers in view of Edwards (US Patent No. 2,454,639, hereinafter Edwards).
Regarding claims 9 and 14, Junkers teaches the claimed invention substantially as claimed, as set forth above for claim 7. Junkers does not teach the rotating device comprises a circular ring or circular disk accommodated in a rotating manner in a part of the chess board associated with the playing fields. However, Edwards teaches (Fig. 4) that it is known in the art of chess games to accommodate a circular disk (flange 26, Fig. 4) in a rotating manner in a part of the chess board associated with one of the playing fields of the chess board (as shown in Fig. 4, when flange 26 is inserted through holes 14 and 20a, there being nothing to prevent rotation of flange 26 when received within holes 14 and 20a of the chess board; col. 2, lines 34-45) (claim 9), wherein a platform (base 24) for supporting the chess piece (27) is connected to the circular disk (26) (claim 14). This arrangement of the circular disk and platform with respect to the playing fields advantageously permits the chess pieces to be locked in place on the playing fields when a game is stopped and unlocked when the game is subsequently resumed (col. 1, lines 13-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Junkers by providing the rotating device with a circular disk accommodated in a rotating manner in a part of the chess board associated with the respective playing fields (claim 9) and providing the holding device with a platform connected to the circular disk (claim 14), as taught by Edwards, to allow the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Junkers in view of Curry (US Patent No. 4,529,206, hereinafter Curry).
Regarding claim 15, Junkers teaches the claimed invention substantially as claimed, as set forth above for claim 1. Junkers does not teach the playing field is a rotatable element connected to the chess board by the rotating device. However, in the art of board games, Curry teaches a game board (12, Fig. 3) comprising rotatable playing fields (disks 16; col. 2, lines 18-24 and 55-61) connected to the board (12) by a rotating part (rib 16b which rotates with playing field/disk 16) and a bearing (plain bearing of recess 12e which rotatably receives disk 16). The examiner notes that the rotating device is broadly claimed, such that the rotating part (16b) and bearing (12e) of Curry read on the claimed rotating device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Junkers by rotatably connecting the playing fields to the chess board by a rotating device as taught by Curry, so that paths along which a playing piece may travel may be arranged and rearranged during the course of play (Curry, col. 1, lines 30-33). With respect to the combination of Junkers and Curry, the examiner notes that one of ordinary skill in the art would recognize that the structure of the game apparatus of Junkers, as described above, would have broad applicability to board games other than chess. Additionally, the claim term “chess” describing the board and the pieces relates to an intended use according to rules of a game rather than to any specific structural limitation of the claimed board and pieces. For these reasons, the examiner finds that it would have been obvious to modify Junkers in view of Curry .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Junkers in view of Ver Hoef et al. (US Patent No. 4,243,223, hereinafter Ver Hoef).
Regarding claim 17, Junkers teaches the claimed invention substantially as claimed, as set forth above for claim 10. Junkers does not teach the holding device is arranged on the respective chess piece by one of an adhesive element, an electrostatically loaded element or a suction cup. However, in the art of table games, Ver Hoef teaches that a suction cup (40, Fig. 3; col. 2, lines 21-28) is a known holding device for releasably attaching a rotatable component to a hard surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Junkers by replacing Junkers’ pin-type holding device (12) with a suction cup as taught by Ver Hoef, in order to simplify manufacture of the game and to permit the rotatable chess pieces to be attached directly to the game board (Ver Hoef, col. 1, lines 26-35). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Junkers in view of Ulan (US Patent No. 5,040,800, hereinafter Ulan).
Regarding claim 22, Junkers teaches the claimed invention substantially as claimed, as set forth above for claim 1. Junkers does not teach the chess piece is held so that the vertical axis of the chess piece is at an angle different than 0° to the playing surface. However, Ulan .
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the closest prior art is Junkers, as set forth above for claim 1. In Junkers’ apparatus (Fig. 3), the center of gravity of the holding device (12) and the chess piece (7) would be understood to coincide with the rotation axis of the rotating part (9), unlike the explicit recitation in claim 4 requiring that the center of gravity of the holding device and/or the not coincide with the rotation axis of the rotating part. In Applicant’s invention, this offset center of gravity permits the chess piece to automatically maintain an orientation in which the top end of the chess piece is located above the bottom end of the chess piece, with respect to gravity. Although it is generally known to provide an offset center of gravity to keep a rotating element upright (e.g., see Suteras, US Patent No. 2,253,823; Wu, US 2014/0000136; or Bryce, US 7,931,520), the examiner finds no rationale in the prior art for modifying the apparatus of Junkers to include this feature. In Applicant’s invention, this feature allows the chess pieces to remain upright when the game board is (1) oriented out of a horizontal plane and (2) rotated so that each player, when standing or sitting on the same side of the non-horizontal board, views the board from his/her side of the board on each turn. (See Specification, para. 0008-0010.) As discussed above for claim 1, Junkers’ chess board is inherently capable of being oriented vertically and rotated. Additionally, the examiner notes that vertically-oriented chess boards are known in the art (e.g., see Silva, US 5,503,400; Ulan, US 5,040,800; Kolwicz, US 3,904,206), and rotating turntables for horizontally-oriented board games are known in the art (e.g., see Crawford, US Patent No. 2,873,938). However, the prior art chess boards do not address the problem identified by the inventor, namely, that when a board game is not horizontally oriented, the player who is playing from the top down may have difficulties playing the board in the top-to-bottom direction (Specification, para. 0008). Applicant solves this problem by rotatably attaching the chess pieces to the chess board by the structure recited in claims 1 and 4, which allows the chess board to be rotated about the axis orthogonal to the playing surface while at the same time keeping the chess pieces automatically oriented by gravity to keep the top end of the chess piece above the bottom end, 
	With respect to claims 13 and 18, as noted above, the closest prior art is Junkers. Junkers does not teach the holding device comprising a platform connected to a first leg via a second leg, with the first leg arranged at the playing field in a rotating manner in a bore hole or sleeve in the playing field, and the examiner finds nothing in the prior art to suggest combining this feature with the other claimed elements.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suteras (US Patent No. 2,253,823), Wu (US 2014/0000136), and Bryce (US 7,931,520) are cited above as representative of the state of the art with respect to rotatable elements having an offset center of gravity.
Crawford (US Patent No. 2,873,938) is cited above as representative of the state of the art with respect to rotatable game boards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 11, 2021/